 



Exhibit 10.23
 
Mettler-Toledo International Inc.
2007 Share Plan
(February 7, 2008)
 
1.  Purpose of the Plan.  This Share Plan sets out the conditions under which
certain employees of Mettler-Toledo International Inc. (MTII) may be granted
shares of MTII.
 
2.  Administration.  The Plan will be administered by the Compensation Committee
of the Board of Directors of MTII. The Compensation Committee has full power and
authority to establish such rules and regulations as it may deem appropriate for
the administration and operation of the Plan. The Compensation Committee may
make determinations and interpretations relating to the Plan in its sole
discretion, and its decisions shall be binding upon all participants.
 
3.  Participants.  Employees who participate in the POBS Plus Incentive System
for Members of the Group Management of METTLER TOLEDO (POBS Plus Bonus Plan)
shall be eligible to participate in the Plan, subject to Compensation Committee
approval.
 
4.  Annual Notice.  Each year participants shall send a written notice to the
Corporate Secretary within two weeks following the announcement of MTII’s
full-year financial results, specifying if they wish to receive a certain
percentage of their possible POBS Plus bonus in MTII shares rather than in cash.
Based on this information the Compensation Committee determines annually for
each participant the number of shares to be granted. The grant of MTII shares is
in the sole discretion of the Compensation Committee.
 
5.  Share Issuance.  Shares determined for issuance by the Compensation
Committee will be granted on the date that the POBS Plus bonus would otherwise
have been communicated and paid to the participant (date of issuance). The issue
price for the shares shall be equal to the NYSE closing price of the date of
issuance. No fractional shares will be issued.
 
6.  Restrictions on Shares.  All shares issued pursuant to this Plan shall be
restricted for a period of five years from the date of issuance, during which
time they may not be sold, assigned, transferred or otherwise disposed of, nor
may they be pledged or otherwise hypothecated; provided that a transfer may be
made to an offshore company which is fully Swiss controlled and treated
transparently for Swiss tax purposes (as evidenced by prior approval by the
relevant cantonal tax administration). This restriction shall apply
notwithstanding the earlier termination of a participant’s employment with MTII,
other than termination due to death or disability. During the restricted period,
shares will be held in book-entry form in an account maintained by or on behalf
of MTII on behalf of each participant. Participants will have all of the rights
of a stockholder with respect to such shares, including the right to vote the
shares and to receive all dividends or other distributions paid or made with
respect thereto.
 
7.  No Right to Continued Employment.  This Plan does not confer upon any
participant any right to continued employment, and nothing in this Plan shall
interfere with or limit in any way MTII’s right to terminate a participant’s
employment.
 
8.  Taxation.  Income taxes, including capital gains taxes, if any, due upon the
issuance or sale of shares are the obligation of each participant. Social
security contributions due upon the issuance of shares are shared equally
between MTII and the participant. Each participant agrees to pay to MTII, prior
to any share issuance, the federal, state and local income taxes and other
amounts as may be required by law to be withheld by MTII.
 
9.  Amendment and Termination.  The Board of Directors of MTII may at any time
in its sole discretion terminate this Plan or make such amendments or
modifications as it deems advisable.
 
10.  Applicable Law; Disputes.  The validity, interpretation, construction and
performance of this Plan shall be subject to and governed by Swiss law, without
giving effect to the conflicts of laws principles thereof. Any dispute or
disagreement which may arise under, or as a result of, or in any way relate to,
the interpretation, construction or application of this Plan shall be determined
by the Compensation Committee.

